    Case 3:20-cv-01004-DWD Document 23 Filed 06/14/21 Page 1 of 4 Page ID #67




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,       )
                                )
      Plaintiff,                )
                                )
vs.                             )                           Case No. 20-cv-1004-DWD
                                )
ESTATE OF MERCEDES D. MULL,     )
Deceased,                       )
DONALD E. MULL,                 )
KEVIN W. MULL,                  )
TERRY D. MULL,                  )
UNKNOWN HEIRS AND LEGATEES OF )
MERCEDES D. MULL, Deceased,     )
STATE OF ILLINOIS DEPARTMENT OF )
HEALTHCARE AND FAMILY SERVICES,)
UNKNOWN OWNERS, and             )
NON-RECORD CLAIMANTS,           )
                                )
      Defendants.               )

                                                   ORDER

        Now before the Court is the

21). The Government represents that it has conducted a diligent inquiry to find the Estate

of Mercedes D. Mull, deceased, but that no probate case has been opened for the decedent

(Doc. 21-1). Prior to issuing a ruling on this Motion, the Court finds it necessary to review

                                       tate of Mercedes D. Mull for the purposes of establishing

                                                                                                 1




1 While federal courts generally do not consider whether it has personal jurisdiction over a defendant sua
sponte, this general rule does not apply where a defendant has not entered an appearance. See Souran v.
Delaware State Fair, Inc., 2019 WL 3779556, at *1 (E.D. Wis. 2019). Further, the Court finds it appropriate here
to consider this issue considering the likelihood of Plaintiff moving for a default judgment, and the
potential issues raised by the federal probat                                           See Marshall v. Marshall,
547 U.S. 293 (2006).

                                                       1
 Case 3:20-cv-01004-DWD Document 23 Filed 06/14/21 Page 2 of 4 Page ID #68




       In this matter, the United States of America, acting through the Rural Housing

Service of the U.S. Department of Agriculture, brings this mortgage foreclosure action

against the Estate of Mercedes D. Mull, and her presumed heirs. The Government seeks

to foreclose the mortgage of a property in Union County, Illinois. The Government

alleges that the Estate of Mercedes D. Mull is in default under a note made by Mercedes

D. Mull pursuant to Title V of the Housing Act of 1949, 42 U.S.C. §§ 1471-1490t (See Doc.

1-1, pp. 12, 23). The Government seeks a judgment of foreclosure and sale, and other

remedies.

       While the Complaint is brought pursuant to 28 U.S.C. § 1345, the Complaint cites

to Illinois foreclosure law and its notice proceedings, suggesting the Government is

seeking to invoke certain Illinois state law-based foreclosure procedures here. This

appears consistent with the provisions in 42 U.S.C. § 1475(b), which governs foreclosure

                                                                                    See United

States v. Jacobsen, 319 F.3d 323, 324 (8th Cir. 2002); Clark v. United States, 2018 WL 11312978,

at *2 (E.D. Mo. Aug. 9, 2018); United States v. Buskell, 2014 WL 1765386, at *5-*6 (E.D. Penn.

May 2, 2014). 42 U.S.C. § 1475(b) provides:

       In foreclosing on any mortgage held by the Secretary [of Agriculture] under
       this subchapter, the Secretary shall follow the foreclosure procedures of the
       State in which the property involved is located to the extent such
       procedures are more favorable to the borrower than the foreclosure
       procedures that would otherwise be followed by the Secretary.

       Few circuits have examined Section 1475(b), however, the Eighth Circuit has

confirmed that this provision requires the Government, in foreclosing property subject to

RHS loans, to adopt state foreclosure procedures to the extent that they are more

                                               2
 Case 3:20-cv-01004-DWD Document 23 Filed 06/14/21 Page 3 of 4 Page ID #69




favorable to the borrower. See Jacobsen, 319 F.3d at 324. The Government is not, however,

required to adopt state substantive rules. Id. Accordingly, in this matter it appears the

Government is required to follow Illinois state-law foreclosure procedures to the extent

they are more favorable to the defaulted borrower. Illinois law also determines the

capacity of the Estate to be sued under Federal Rule of Civil Procedure 17(b). See Fed. R.

Civ. P. 17(b)(3).

       Turning to Illinois law, when a mortgagor has died, the Estate is a necessary party

to a foreclosure action. ABN AMRO Mortg. Grp., Inc. v. McGahan, 237 Ill. 2d 526, 528 (Ill.

2010). Therefore, Illinois Supreme Court Rule 113(i) provides:

       (i) Deceased Mortgagors. In all mortgage foreclosure cases where the
       mortgagor or mortgagors is or are deceased, and no estate has been opened
       for the deceased mortgagor(s), the court shall, on motion of a party, appoint
       a special representative to stand in the place of the deceased mortgagor(s)
       who shall act in a manner similar to that provided by section 13-209 of the
       Illinois Code of Civil Procedure (735 ILCS 5/13 -209).

                                                  cks the authority to adjudicate claims made

                                                     will is admitted to probate, or, in the case

                                                          See United States of America v. Stavros,

2002 WL 31545918, at *2 (N.D. Ill., Nov. 13, 2002) (citing Estate of Gebis, 710 N.E.2d 385,

389 (Ill. 1999)); see also Ezell v. City of Chicago, 2020 WL 535130, at *4 (N.D. Ill. Jan. 17, 2020).

                                   rpose of preserving the schedule establishing the priority

in which claims against an estate must be paid; a contrary result would permit a claimant

                                             Stavros, 2002 WL 31545918, at *2 (citing Estate of

Gebis, 710 N.E.2d at 389). Therefore, generally, when a creditor wishes to pursue a claim


                                                 3
 Case 3:20-cv-01004-DWD Document 23 Filed 06/14/21 Page 4 of 4 Page ID #70




against an estate when no estate has been opened, the creditor must petition the state

                                                                Id.

       Finally, the Court questions whether the federal probate exception applies here.

As articulated in Marshall v. Marshall, 547 U.S. 293, 311-312 (2006), the probate exception

                                             ate courts the probate or annulment of a will

                                                tate, and precludes federal courts from



Marshall, 547 U.S. at 311-312. However, this bar does not apply when federal courts

                                                                                        Id.

       Considering the foregoing, and so that the Court may be reasonably assured of its

jurisdiction and that it can grant the relief the Government seeks against the Estate of

Mercedes D. Mull, Plaintiff is DIRECTED to file a jurisdictional supplement on or before

July 8, 2021. The supplement shall address the natu

order against the Estate of Mercedes D. Mull, using Illinois foreclosure and probate notice

proceedings, if required, and if indeed no such Estate has been opened. The supplement

should further address the application or non-application of 42 U.S.C. § 1475(b) and the

federal probate exception to these proceedings.

       SO ORDERED.

       Dated: June 14, 2021



                                          DAVID W. DUGAN
                                          United States District Judge


                                            4
